Citation Nr: 0432053	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder of 
the hands and feet.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to January 
1982 and from November 1990 to February 1991.  His claim 
comes to the Board of Veterans' Appeals (Board) on appeal 
from March 1997 and July 1999 rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  A back disorder did not have its onset during active 
service or result from disease or injury in service.

2.  A skin disorder of the hands and feet did not have its 
onset during active service or result from disease or injury 
in service.

3.  A neck disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for a 
skin disorder of the hands and feet.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

3.  The veteran is not entitled to service connection for a 
neck disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2001.  He was told what 
was required for his service connection claims and of his and 
VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
evidence to the RO as soon as possible.  In September 2002, 
he requested that records from the VA medical center in 
Pueblo, Colorado, be requested.  Those were requested and 
received just prior to that request and are a part of the 
record.  In February 2004, in response to a supplemental 
statement of the case, the veteran indicated that he was 
waiving the additional time available for him to submit 
evidence and that he wanted his case decided on the evidence 
of record.  Thus, the Board finds the veteran has nothing 
more to submit in this matter.  

The September 2001 letter was not mailed to the appellant 
prior to the initial RO adjudication of his claims.  In fact, 
in the September 2001 letter the RO informed the veteran that 
it was readjudicating his claim denied in July 1999 and 
currently on appeal because of the recent passage of the 
VCAA.  Assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
appellant did not provide any additional evidence in response 
to the letters that was not fully considered by the RO in the 
post-July 1999 readjudication in June 2002, the statement of 
the case (SOC) issued in October 2002 or the supplemental 
statement of the case (SSOC) issued in January 2004.  There 
is simply no indication that disposition of his claims would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, adequate notice to the veteran, as required by 38 
U.S.C.A. § 5103(a), was provided.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent a VA examination in April 
2002.  Additional examination and/or opinion is not warranted 
in this case because the evidentiary record does not contain 
competent evidence indicating that the claimed disabilities 
or symptoms may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(A), (C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  


II.  Service connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no complaints or findings 
related to the back or skin of the hands and feet.  X-rays of 
the cervical spine in July 1977 were normal.  The veteran was 
treated on approximately four occasions in October 1981 for 
neck, deltoid, and trapezius strain.  In November 1981, the 
neck pain was noted to have resolved.  In October 1980, he 
was treated for contact dermatitis of the face.  In September 
and December 1981, the veteran was treated for seborrheic 
dermatitis of the face and scalp.  In his November 1981 
report of physical examination for separation, no skin, back, 
or neck abnormalities were noted.  

During his other period of service, no pre-existing skin, 
neck, or back problems were reported by the veteran.  He 
sought medical attention in December 1990 for a contusion to 
the jaw which had occurred when he ran into his bunker.  The 
diagnosis was jaw contusion, treated with Motrin.  A medical 
certificate dated in April 1991 shows that the veteran 
reported no medical defect disease or disability other than a 
right ankle disability.  A periodic physical in April 1995 
revealed normal clinical evaluation of the spine and skin.

The veteran filed a claim for service connection for a 
disorder of the cervical spine in September 1996.  A report 
of VA examination in 1996 shows no complaints with respect to 
the neck, back, or skin.  That claim was denied by the RO in 
March 1997.  He disagreed with the denial of that claim in 
March 1998 and filed the claim of service connection for the 
skin disorder and the back disorder in February 1999.  Post-
service medical records include those from the VA medical 
centers (VAMCs) in the Colorado VA Health Care System, 
including Pueblo, Colorado, Denver and VA Fort Lyon VAMC , 
and various private treatment records.  In March 1999, tinea 
pedis was diagnosed.  

A fully favorable decision rendered in August 1999 by the 
Social Security Administration Office of Hearings and Appeals 
reflects that the veteran was found unable to work due to a 
combination of severe impairments, including cervical spine 
fusion.  A medical evaluation report supporting that claim 
from Ken A. Stone, M.D., notes that the veteran injured his 
neck and developed neck pain after shoveling snow in his job 
as a maintenance worker with the post office in January 1996.  
MRI showed pre-existing degenerative cervical disc disease as 
well as stenosis due to bulging.  Diagnosis included work 
related left cervical trapezius strain with chronic pain and 
the pre-existing cervical stenosis and radiculopathy.  He 
underwent cervical laminectomy at C5-6-7 in July 1997.  

In April 2002, the veteran underwent VA examination.  The 
examiner noted the veteran reported injuring his jaw in 
December 1990 when he dove into a bunker and hit his jaw on 
the bunker.  The veteran also reported neck pain and 
headaches following the incident.  He stated that in the 
1990s, a few years later, he began having rashes on the 
bottom of his feet which would crack and bleed.  He also 
described a history of feeling tremors in the arms and 
constant fatigue.  The veteran also reported chronic problems 
with the low back.  He walked into the examination with a 
cane.  VA treatment records show that the veteran has been 
diagnosed as having lower lumbar bulging disks with chronic 
low back pain.
  

A.  Back Disorder

Medical records during service fail to disclose any 
complaints or objective findings of a back disorder.  
Contrary to the veteran's contention that his back disorder 
is related to service, there is no competent, medical 
evidence relating the current disability to service.  
Regarding the VA outpatient treatment records, these are 
negative for findings or opinions of a relationship between 
the currently diagnosed back disorder, i.e., lower lumbar 
bulging disks with chronic low back pain, first demonstrated 
several years after service, and any in-service disease or 
injury.  The only evidence of such a relationship is the 
veteran's contentions.  The actual medical evidence does not 
support the claim.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that he has a current back 
disorder related to service cannot serve to prove that the 
disability had its onset during active service or is related 
to any in-service disease or injury.  

In the absence of medical evidence establishing a 
relationship between the current disability and active 
service, the preponderance of the evidence is against the 
claim for service connection for a back disorder.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55

B.  Skin Disorder of the Hands and Feet

There is no evidence of a skin disorder of the hands and feet 
in service, and the veteran has reported that his skin 
disorder was first manifest after his separation from 
service.  Indeed, a periodic physical in April 1995 revealed 
normal clinical evaluation of the skin.  Nor is there 
competent medical evidence linking a current skin disorder of 
the hands and feet, diagnosed as tinea pedis in March 1999, 
to service.  The veteran reported such a problem to the 
examiner in April 2002, yet no diagnosis was made based on 
the medical examination.  Regarding the VA outpatient 
treatment records, these are negative for findings or 
opinions of a relationship between any current skin disease 
of the hands and feet and service.  

Contrary to the veteran's contention that he has a skin 
disorder of the hands and feet that is related to his 
service, again, there is no competent, medical evidence of a 
relationship between a current disability and service.  The 
only evidence relating the current condition to service is 
the veteran's contentions.  The actual medical evidence does 
not support the claim.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of medical evidence establishing that the 
current skin disability is related to active service, the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder of the hands and feet.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55

C.  Neck disorder

During service, the veteran was treated for neck, deltoid, 
and trapezius strain October 1981, which was noted to have 
resolved.  In December 1990, he was treated for a contusion 
to the jaw after he ran into his bunker and struck his jaw.  
The diagnosis was jaw contusion.  A periodic physical in 
April 1995 revealed normal clinical evaluation of the spine.  
There is no competent evidence of record linking a current 
neck disorder, including current bulging disc C5, C6-7, with 
stenosis, to any in-service disease or injury.  The veteran 
reported cervical disc and spine problems to the examiner in 
April 2002, yet no diagnosis was made based on the medical 
examination.  Regarding the VA outpatient treatment records, 
these are negative for findings or opinions of a relationship 
between any current neck disorder and service.  

While a review of the record shows that a cervical disorder 
exists following service, with the earliest documented 
manifestation of such a disorder being approximately four 
years following service, there is no competent medical 
evidence which demonstrates that a cervical spine disorder is 
related to service or to neck strain in service noted in 1981 
or any injury to the jaw in 1990.  Moreover, intervening 
records show injury reported in 1996, on the job at the post 
office.  The service medical records do not show a cervical 
spine disorder, the diagnoses occurred 4 years after service, 
(including outside the presumptive period for arthritis) and 
no health care provider has opined that there is a 
relationship between any current cervical spine disorder and 
service.  

The only evidence of a relationship between the service and 
current cervical spine disorder, first documented four years 
following service, is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief that he has a current 
disability, and that a relationship exists between the 
disability, first manifested years after service, and his 
service, cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  All of the probative medical evidence 
is against his theory.  The examiner who noted the history of 
injury declined to make a connection between the cervical 
disorder and noted complaints in service.  In the absence of 
medical evidence establishing a relationship between a 
cervical spine disorder and service, the preponderance of the 
evidence is against the claim for service connection.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

Finally, as there are recognized clinical diagnoses for he 
veteran's neck disorder, back disorder, and a skin disorder 
of the feet, they are not, by definition, manifestations of 
undiagnosed illness.  Accordingly, to the extent that the 
claims are for undiagnosed illnesses, they are ones as to 
which there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004); see Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

Service connection for a back disorder is denied.  

Service connection for a skin disorder of the hands and feet 
is denied.  

Service connection for a neck disorder is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



